internal_revenue_service number release date index number 6050s ---------------------- ----------------------------------- -------------------------- ---------------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- telephone number ------------------- refer reply to cc pa apjp plr-154351-04 date date ------- ----------------------- ------------------------------- ----------------------- ------------------------------ ---------------------- -------------------------------- legend university academic year ------------------------------------------------------------------------------------------ calendar_year dear --------------- this letter responds to your request for a private_letter_ruling dated date submitted on behalf of your client university specifically you request a ruling that under sec_6050s of the internal_revenue_code code for calendar_year university may report amounts billed during calendar_year for qualified_tuition_and_related_expenses qualified expenses based on an annual bill that includes charges for qualified expenses for academic year as well as other_amounts previously billed during calendar_year the ruling contained in this letter is based upon information submitted by university under penalty of perjury and representations made by university based on the initial and supplemental submissions the facts are as follows facts university is an eligible_educational_institution institution as defined in sec_25a of the code that enrolls students in undergraduate and graduate programs university’s academic periods are based on quarter and semester terms plr-154351-04 students register for each upcoming term before the beginning of the term during the registration period university represents that it considers a student to be enrolled for each academic period when the student registers for classes for each term at the time of the initial letter_ruling submission university billed its students at the beginning of each term for the qualified expenses for that term supplemental information indicates that university now bills full-time students who are enrolled in an undergraduate program for academic year in the fall of calendar_year because university charges a flat tuition fee for full-time undergraduate students who register for a minimum of credit hours to a maximum of credit hours in a term university can calculate an annual bill based on the student’s elected curriculum and full-time undergraduate status the annual bill includes charges for tuition fees and room and board for academic year the bill also reflects university grants federal grants scholarships and loans payment for the net amount owed for academic year is due by the beginning of the fall term students may elect to make payments in installments under an installment_plan agreement after the initial bill university sends monthly statements reflecting any payments or adjustments to the students’ financial_account payment for any increase in charges reflected on a subsequent billing statement is due at the beginning of the following month requested ruling whether under sec_6050s of the code for calendar_year university may report amounts billed during calendar_year for charges of qualified expenses that relate to academic year as well as other_amounts previously billed during calendar_year authority sec_6050s of the code requires any eligible_educational_institution that enrolls any individual for any academic period to file information returns described in sec_6050s with the internal_revenue_service service and to furnish information statements described in sec_6050 to students sec_6050s of the code provides in part that the return must contain the name address and taxpayer_identification_number of any individual who is or has been enrolled at the institution and for whom a transactions described in sec_6050s is made during the calendar_year sec_6050s provides that the return must contain either the aggregate amount of payments received or the aggregate amount billed for qualified expenses with respect to the individual described in sec_6050s during the calendar_year the income_tax regulations regulations provides guidance on the information reporting requirements for qualified expenses specifically sec_1_6050s-1 plr-154351-04 provides that any eligible_educational_institution that enrolls as determined under sec_1_6050s-1 any individual for any academic period as defined in the regulations under sec_25a must file an information_return described in sec_1_6050s-1 with the service with respect to each individual described in sec_1_6050s-1 and must furnish a statement as described in sec_1_6050s-1 to the individual sec_1_6050s-1 of the regulations provides the reporting requirements for institutions that elect the billed method of reporting for qualified expenses in general an institution reporting amounts billed for qualified expenses must file an information_return on form 1098-t tuition statement for each individual enrolled as determined in sec_1_6050s-1 for an academic period beginning during the calendar_year or during a prior calendar_year and for whom a transaction described in sec_1_6050s-1 e f or g is made during the calendar_year sec_1_6050s-1 of the regulations provides that an institution reporting amounts billed must include on form 1098-t the amount billed for qualified expenses with respect to the individual during the calendar_year sec_1_6050s-1 provides that an institution must include on form 1098-t an indication whether amounts billed for qualified expenses reported for the calendar_year relate to an academic period that begins during the first three months of the next calendar_year sec_1_6050s-1 of the regulations provides that an institution may determine its enrollment for each academic period under its own rules and policies for determining enrollment or as of any of the following dates days after the first day of the academic period a date during the academic period on which enrollment data must be collected for purposes of the integrated post secondary education data system administered by the department of education or a date during the academic period on which the institution must report enrollment data to the state the institution’s governing body or some other external governing body sec_25a of the code provides the requirements for the education tax_credit in general sec_25a allows an individual taxpayer to claim an education tax_credit for amounts of qualified expenses paid during the calendar_year for an academic period beginning during the calendar_year or during the first three months of the following calendar_year sec_1_25a-2 of the regulations defines an academic period to mean a quarter semester trimester or other period of study as reasonably determined by an eligible_educational_institution analysis in general sec_6050s of the code and the regulations require an institution that enrolls any individual for any academic period to file a form 1098-t and furnish an plr-154351-04 information statement reporting either the aggregate amount of payments received or the aggregate amount billed for qualified expenses during the calendar_year with respect to an individual who is enrolled at the institution during the calendar_year or has been enrolled during a prior calendar_year sec_1_6050s-1 example i illustrates the rules in sec_1_6050s-1 the example provides that in early date university x bills enrolled student a dollar_figure for qualified expenses and dollar_figure for room and board for the fall semester in late date student a pays dollar_figure to university x in early date student a drops to half-time enrollment for the fall semester in late date university x adjusts student a’s account and reduces the charges for qualified expenses by dollar_figure to reflect half-time enrollment in late date university x applies the dollar_figure account balance toward current charges in addition in early date college x bills student a dollar_figure for qualified expenses and dollar_figure for room and board for the spring semester the example concludes that college x is required to report dollar_figure amounts billed for qualified expenses during dollar_figure for the fall semester and dollar_figure for the spring semester in addition college x is required to indicate that a portion of the amounts billed for qualified expenses reported for relate to an academic period that begins during the first three months of the next calendar_year the example illustrates that under sec_6050s an institution that enrolls a student for an academic period fall semester beginning during the calendar_year must file an information_return that includes the aggregate amounts billed during the calendar_year in the present case under university’s annual billing system full-time students in the undergraduate program will be enrolled for the fall term during calendar_year university must file a form 1098-t for each individual enrolled for an academic period beginning during calendar_year and must report the aggregate amounts billed during calendar_year with respect to the individual accordingly under sec_6050s of the code and the regulations for calendar_year university may report the amounts billed during calendar_year for qualified expenses that relate to academic year as well as other_amounts previously billed during calendar_year although the service expresses no formal opinion as to whether an individual taxpayer would be allowed an education tax_credit under sec_25a of the code for amounts paid under the annual billing system the service notes that the annual billing system may create undesirable results for individuals seeking to claim an education tax_credit under the annual billing system an individual may pay tuition in calendar_year for an academic period that begins after march of the following calendar_year the form 1098-t will not alert taxpayers to this possibility because sec_1_6050s-1 of the regulations requires institutions to indicate on form 1098-t that amounts billed relate to academic periods beginning january through march of the following year and not academic periods beginning after march plr-154351-04 the service suggests that university consider alerting individuals to the fact that amounts reported on the form 1098-t may relate to an academic period beginning after march of the following calendar_year and that in general the education tax_credit is allowed for amounts of qualified expenses paid during the calendar_year only for an academic period beginning during the calendar_year or during january through march of the following calendar_year conclusion accordingly under sec_6050s of the code and the regulations for calendar_year university must file forms 1098-t for students enrolled for an academic period beginning during calendar_year and may include amounts billed during calendar_year for qualified expenses that relate to academic year as well as other_amounts previously billed during calendar_year this ruling is directed only to the person requesting it sec_6110 of the code provides that it may not be used or cited as precedent if you have questions please contact sincerely assistant chief_counsel administrative provisions judicial practice by donna welch senior counsel administrative provisions judicial practice procedure administration
